Exhibit 10.27

 

Summary of Director Compensation

 

During 2005, all non-employee directors received compensation as set forth
below, in accordance with the compensation guidelines for non-employee directors
approved by the Board of Directors on November 20, 2003, effective January 1,
2004:

 

     Annual
Payment    Per In-person
Meeting    Per Telephonic
Meeting

Board Meetings

                    

Vice Chairman of the Board and Lead Independent Director

   $ 45,000    $ 2,500    $ 1,250

Directors

     30,000      1,500      750

Audit Committee Meetings

                    

Committee Chair

   $ 10,000    $ 2,000    $ 1,000

Committee Members

     —      1,500      1,000

Other Committee Meetings

                    

Committee Chair

   $ 5,000    $ 1,000    $ 650

Committee Members

     —      1,000      650

 

Patrick J. Sullivan and Daniel J. Levangie, employee directors of our company,
do not receive any compensation for services rendered as a director.

 

Our non-employee directors are also eligible to participate in our 2004 Omnibus
Stock Plan. Under the 2004 Omnibus Stock Plan, each non-employee director may be
granted stock options and opportunities to make direct purchases of stock and
other equity interests in our company.

 

Historically, upon commencement of service as a director, each non-employee
director receives an option to purchase up to 90,000 shares of our common stock,
one-twelfth of which vests each calendar quarter for three years. In addition,
each non-employee director is entitled, under our Amended and Restated Director
Compensation Method Plan, to receive payment of the annual retainer fees for any
calendar year either in cash or in shares of our common stock. Each non-employee
director is also entitled to receive an annual stock award of 1,000 shares of
our common stock, which is earned monthly based on service, and an annual grant
of options. Lastly, each non-employee director is paid a cash fee for every
meeting attended as set forth above. Each non-employee director may elect to
defer the payment of the annual retainer, annual stock award and meeting
attendance fees.